NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 14-1545
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                            STEPHEN GARVEY, a/k/a/ Bigga

                                       STEPHEN GARVEY,
                                                    Appellant
                                     _______________

                         On Appeal from the District Court of the
                                      Virgin Islands
                              (D.C. No. 1-10-cr-00009-001)
                         District Judge: Hon. Raymond L. Finch
                                    _______________

                       Submitted under Third Circuit L.A.R. 34.1(a)
                                   December 9, 2014

           Before: CHAGARES, JORDAN and SHWARTZ, Circuit Judges.

                                (Filed: December 16, 2014)
                                     _______________

                                        OPINION*
                                     _______________




       *
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
JORDAN, Circuit Judge.

       Stephen Garvey challenges his conviction for drug offenses. He specifically

contends that the District Court of the Virgin Islands erred in denying his motion for

acquittal or a new trial and his motion to suppress evidence, and that, for purposes of

calculating his sentence, it erred in ruling that he was not entrapped. His arguments are

unpersuasive, and we will affirm.

I.     Background

       A.     Mail-Order Marijuana

       In late 2008, Abraham Licon mailed six parcels containing marijuana from El

Paso, Texas, to Christopher Jacobs in Atlanta, Georgia. In January 2009, at Jacobs’s

direction, Licon sent a seventh parcel, this time to St. Croix, containing approximately 25

pounds of marijuana.

       On January 30, 2009, James Semrick, an agent with the Drug Enforcement

Administration (DEA), learned of the last parcel. He sought the assistance of United

States Postal Inspector Steve Stebbins, who informed him that the parcel would be

delivered to Mailboxes ‘N More in St. Croix on January 31, 2009. Stebbins also shared

with Semrick a copy of the parcel’s shipping label, which listed “Luis Castillo” as the

intended recipient. (App. at 399, 500.)

       On the designated date, Semrick set up visual surveillance of Mailboxes ‘N More

and awaited delivery of the parcel. At 11:30 a.m., Garvey made his appearance. The

surveillance team observed him conversing with Daren Henry, the owner of Mailboxes

‘N More. During the conversation, Garvey told Henry that he was expecting a parcel

                                             2
from his uncle. He gave Henry a tracking number to identify the parcel and requested

notification when it arrived.

        As requested, a worker at Mailboxes ‘N More called Garvey when the parcel was

there. Garvey told the worker that he would send “Lando” to pick it up. At about 1 p.m.,

Orlando Carino arrived at Mailboxes ‘N More, picked up a large box, exited the store,

and placed it in the rear of his vehicle. Following as Carino drove away, Semrick

eventually pulled him over. With Carino’s consent, Semrick searched Carino’s vehicle

and found the parcel, which, with the tracking number that Stebbins had provided,

Semrick verified was the one addressed to Luis Castillo. Then, again with Carino’s

consent, Semrick opened the parcel and found two five-gallon buckets containing

marijuana sealed in Saran Wrap and packaged in El Paso Times newspaper.

        At trial, Stebbins testified that parcels requiring delivery confirmation are labeled

with unique tracking numbers that enable customers to track on the internet where their

parcels are in the mail stream. He also testified that, using a reverse internet protocol

search system, postal inspectors can detect which internet protocol (“IP”) address has

been used to track a particular package. After employing such a search, Stebbins learned

that IP address 208.84.199.158, the address which was assigned to Garvey’s computer,

was used nine times to track the parcel delivered to Mailboxes ‘N More on January 31,

2009.




                                               3
       B.     Marijuana Negotiations

       In mid-2009, Licon agreed to work as a confidential informant for the DEA. In

that capacity, he introduced Jacobs to “Ramon,” who was supposedly a drug dealer but

actually was Omar Chavarria, an undercover agent for the DEA.

       In his role as a drug dealer, Chavarria made several recorded calls to Jacobs and

discussed the sale of marijuana. For example, during a different recorded conversation

between Garvey, Jacobs, and Chavarria, Jacobs suggested that Chavarria ship ten-pound

packages of marijuana to various Virgin Islands addresses that Jacobs and Garvey would

provide. The parties agreed on that plan, and Jacobs promised to transport a cash

payment for Chavarria to El Paso. During subsequent conversations, Garvey indicated

that he was looking for approximately 200 pounds of marijuana and that he intended to

smuggle it into St. Croix. On October 15, 2009, Chavarria met Jacobs in person to

discuss that marijuana transaction. Initially, Chavarria and Jacobs were not able to agree

on terms, but, after Jacobs spoke with Garvey on the phone, Jacobs and Garvey agreed to

purchase 200 pounds of marijuana from Chavarria.

       C.     The Wiretap

       The DEA commenced a wiretap investigation on October 26, 2009, targeting

Garvey, Jacobs, Carino, and other individuals. After monitoring two of Garvey’s

telephone lines, Semrick learned of a parcel believed to contain marijuana that had been

sent from Dallas, Texas, to 354 Peter’s Rest in St. Croix. Garvey had previously used

that address to register his pickup truck. At Semrick’s request, Stebbins removed the



                                            4
package from the delivery system. A search of the parcel revealed that it contained

approximately ten pounds of marijuana.

       Agents surveilled 354 Peter’s Rest on November 4, 2009, to see who would try to

retrieve the parcel. That same day, agents intercepted a call from Garvey to David

Roland in which Garvey said, “yeah, just cool out by the tree,” which was significant to

Semrick since there was a large tree near the entrance of the Peter’s Rest property. (Id. at

969-70.) During a subsequent call, Roland told Garvey that a postal van had come to the

neighborhood but had not dropped a package off at 354 Peter’s Rest. In response,

Garvey placed several calls to the post office inquiring about the undelivered package.

During one of those calls, Garvey gave the same parcel tracking number as the one that

appeared on the parcel that Stebbins had seized at Semrick’s request.

       D.     Trial and Sentencing

       Garvey was charged in an eight-count indictment. Ultimately, Counts I, IV and

VIII all proceeded to trial but Count VIII was dismissed at the close of the government’s

case. In Count I, Garvey was charged with Conspiracy to Possess and Distribute

Controlled Substances, in violation of 21 U.S.C. § 846. In Count IV, Garvey was

charged with Possession of Marijuana with Intent to Distribute, in violation of 21 U.S.C.

§§ 841(a)(1) & (b)(1)(D). The jury convicted him on both counts. By special

interrogatory, it found that 305 pounds of marijuana were attributable to Garvey. He

filed a motion for acquittal or a new trial, which the District Court denied.

       At sentencing on March 7, 2014, Garvey argued that he was entrapped when he

agreed to purchase 200 pounds of marijuana from Chavarria. The crux of his argument

                                              5
was that, while he may have been willing to purchase some marijuana from Chavarria, it

was Chavarria who pushed for such a large quantity. The District Court concluded that

there was nothing in the record that supported a finding of sentencing entrapment.

Garvey timely appealed.

II.    Discussion1

       Garvey advances three arguments on appeal: first, he claims that the evidence

presented at trial was insufficient to sustain his convictions under Count I; second, that

the District Court erred in denying his motion to suppress evidence obtained by wiretap;

and third, that he was lured by the government into trying to purchase a large shipment of

marijuana. We address each argument in turn.




       1
        The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
pursuant to 28 U.S.C. § 1291.

                                              6
       A.     Motion for Judgment of Acquittal or a New Trial2

       The essential elements of a drug distribution conspiracy under 21 U.S.C. § 846

are: “(1) a shared unity of purpose, (2) an intent to achieve a common illegal goal, and

(3) an agreement to work together toward the goal, which [the defendant] knowingly

joined.” United States v. Boria, 592 F.3d 476, 481 (3d Cir. 2010). “The elements of

conspiracy … can be proven entirely by circumstantial evidence.” United States v.

Brodie, 403 F.3d 123, 134 (3d Cir. 2005). “Since conspiracy is a continuing offense, a

defendant who has joined a conspiracy continues to violate the law ‘through every

moment of [the conspiracy’s] existence,’ and he becomes responsible for the acts of his

co-conspirators in pursuit of their common plot.” Smith v. United States, 133 S. Ct. 714,

719 (2013) (citations omitted) (alteration in original). Furthermore, the government need

not prove that each defendant knew all the details or goals of the conspiracy or the


       2
          In reviewing a motion for judgment of acquittal, we view the record in the light
most favorable to the prosecution to determine whether any rational trier of fact could
have found proof of guilt beyond a reasonable doubt. United States v. Brodie, 403 F.3d
123, 133 (3d Cir. 2005) (internal quotation marks omitted). Under this particularly
deferential standard, we “must be ever vigilant ... not to usurp the role of the jury by
weighing credibility and assigning weight to the evidence, or by substituting [our]
judgment for that of the jury.” Id. Furthermore, “we review the evidence as a whole, not
in isolation, and ask whether it is strong enough for a rational trier of fact to find guilt
beyond a reasonable doubt.” United States v. Boria, 592 F.3d 476, 480 (3d Cir. 2010).
We must sustain the jury’s verdict “if there is substantial evidence, viewed in the light
most favorable to the government, to uphold the jury’s decision.” United States v.
Gambone, 314 F.3d 163, 170 (3d Cir. 2003) (internal quotation marks omitted).
        We review a district court’s decision on a motion for a new trial for abuse of
discretion. United States v. Jasin, 280 F.3d 355, 360 (3d. Cir. 2002). A new trial is
warranted if the jury’s verdict is contrary to the weight of the evidence and if “there is a
serious danger that a miscarriage of justice has occurred – that is, that an innocent person
has been convicted.” United States v. Johnson, 302 F.3d 139, 150 (3d Cir. 2002)
(internal quotation marks omitted).
                                             7
identity of all participants involved in the conspiracy to establish that a conspiracy

existed. United States v. Gibbs, 190 F.3d 188, 197 (3d Cir. 1999).

       The elements of the substantive offense of possession with intent to distribute a

controlled substance are that the defendant knowingly possessed a controlled substance

and did so with the intent to distribute it. United States v. Iglesias, 535 F.3d 150, 156 (3d

Cir. 2008). “When a defendant is found in possession of a sufficiently large quantity of

drugs, an intent to distribute may logically be inferred from the quantity of drugs alone.”

United States v. Rodriguez, 961 F.2d 1089, 1092 (3d Cir. 1992). The jury is only

required to find the drug type and quantity as to the conspiracy as a whole, not on a

defendant-specific basis. United States v. Phillips, 349 F.3d 138, 142-43 (3d Cir. 2003),

overruled on other grounds, Barbour v. United States, 543 U.S. 1102 (2005).

       As to his conviction on Count I, Garvey offers a series of disconnected assertions

to support his contention that the evidence presented at trial was insufficient to prove the

existence of a single conspiracy. First, he references Count VIII of the indictment, which

alleges that, on or about September 9, 2009, he possessed with intent to distribute 10

pounds of marijuana. That count was dismissed, and Garvey reasons that those 10

pounds of marijuana cannot count towards the total weight measurement required to find

him guilty under Count I. Notwithstanding the dismissal of Count VIII, however, he

could still be found guilty for conspiring to possess with intent to distribute those 10

pounds of marijuana under Count I.3


       3
        Moreover, it is permissible to consider such conduct for sentencing purposes
where the amount is established by a preponderance of the evidence. See, e.g., United
                                              8
       Garvey also asserts that “[t]he only evidence that came close to possession of

marijuana was the 25 pounds intercepted by law enforce [sic] on or about January 31,

2009, 10 pounds on or about November 4, 2009, and the government agents [sic] scheme

to give defendant Garvey 200 pounds on credit.” (Appellant’s Br. at 19.) But, in fact, the

statutes under which Garvey was convicted requires only that he conspired to possess

with intent to distribute 100 kg (220 pounds) of marijuana. 21 U.S.C.

§§ 841(b)(1)(B)(vii) & 846. Therefore, based on Garvey’s acknowledgment that certain

criminal conduct covered by Count I together with other evidence from which a rational

juror could conclude that 235 pounds of marijuana is attributable to him, there is

sufficient evidence to affirm his conviction on Count I.

       Second, in a conflation of arguments on the substantive and conspiracy offenses,

Garvey asserts that Count IV, which charged him with possession with intent to distribute

25 pounds of marijuana on January 31, 2009, was not part of the conspiracy because the

government only presented evidence at trial that he tracked the package on the internet

and asked one of his codefendants about it. His position is that, because Henry denied

knowledge of the drugs at trial, and because a codefendant (Jacobs) was not charged with

that offense, and because another codefendant (Carino) was acquitted of that offense, the

evidence shows, at most, a separate and distinct conspiracy, not one connected with the

criminal conduct covered by Count I.




States v. Watts, 519 U.S. 148, 157 (1997); United States v. Baird, 109 F.3d 856, 864 (3d
Cir. 1997).

                                             9
       That argument fails for two reasons. It fails in its premise because the evidence

presented at trial supports the conclusion that he constructively possessed 25 pounds of

marijuana on January 31, 2009. Our case law holds that a finding of guilt based on

constructive possession “requires both dominion and control over an object and

knowledge of that object’s existence.” United States v. Brown, 3 F.3d 673, 680 (3d Cir.

1993) (internal quotation marks omitted). We have further held that the terms “dominion

and control” are to be interpreted “as the ability to reduce an object to actual possession.”

United States v. Martorano, 709 F.2d 863, 869 (3d Cir. 1983). Because the testimony

presented at trial showed that Garvey was able to direct Carino’s actions and that Carino

actually possessed 25 pounds of marijuana, the record supports the conclusion that

Garvey constructively possessed the 25 pounds of marijuana. Moreover, Garvey’s

argument fails in its reasoning because it is simply a non-sequitur. None of his assertions

about the 25 pounds at issue in Count IV undermine the jury’s conclusion that Garvey’s

efforts to acquire those drugs were part of a larger conspiracy.

       The third argument Garvey presents is closely related to the second. He insists

that the evidence presented at trial was insufficient for the jury to find him guilty on

Count I because, at most, the government proved the existence of multiple, unrelated

conspiracies – not a single conspiracy involving all of the defendants and all of the drug-

related transactions – to traffic and possess marijuana. His argument relies primarily on

Kotteakos v. United States, 328 U.S. 750 (1946), in which the Supreme Court held that

multiple distinct conspiracies, though they involved the same central criminal facilitator,

could not be charged as one large conspiracy. Id. at 768-74.

                                             10
       Again, his reasoning is flawed. The government was not required to prove that

each defendant knew all the details or goals of the conspiracy or even the identity of all

participants to establish that a conspiracy existed. Gibbs, 190 F.3d at 197. Instead, the

government was required to prove that the defendants shared a unity of purpose, that they

intended to possess and distribute marijuana, and that Garvey knowingly joined the

conspiracy. United States v. Claxton, 685 F.3d 300, 305 (3d Cir. 2012). Moreover, the

facts undergirding the Supreme Court’s holding in Kotteakos are easily distinguishable

from the facts presented here. The evidence at Garvey’s trial portrayed a cohesive

conspiracy involving a handful of individuals, including Garvey, who worked together to

acquire marijuana from locations in Texas and Georgia, which they then distributed

elsewhere, including in the Virgin Islands. In contrast, the indictment in Kotteakos

named 32 defendants as members of a single conspiracy, but while the 32 individuals

allegedly engaged in similar criminal conduct, they had no connection to one another

apart from contact with a common criminal facilitator. Kotteakos, 328 U.S. at 754-55,

766. Because Kotteakos presents a wholly different factual environment than that

involved in this case, it does not support Garvey’s argument.4




       4
         In Garvey’s brief, he also appears to assert that, much like Chavarria, who
merely posed as a drug dealer when he offered to sell Garvey 200 pounds of marijuana,
Garvey too was just “portraying the role” of an individual interested in purchasing
marijuana. (Appellant’s Br. at 16.) While that may have been a possible – albeit highly
improbable – inference from the evidence presented at trial, it does not convince us that
the jury acted irrationally in concluding that he was doing more than just pretending to be
a drug trafficker.

                                             11
       Consistent with our discussion above, we conclude that the jury’s verdict is not

contrary to the weight of the evidence and that the District Court did not abuse its

discretion in denying Garvey’s motion for a new trial.

       B.     Motion to Suppress Wiretap Evidence5

       Pursuant to Title III of the Omnibus Crime Control and Safe Streets Act of 1968,

18 U.S.C. § 2510 et seq., wire, oral, and electronic communications may be intercepted

by law enforcement on a showing that there is probable cause that (1) an individual is

committing a particular offense; (2) that relevant communications will be obtained

through the interception; and (3) that the premises where the interception will be made

are being used in connection with the charged offense. 18 U.S.C. § 2518(3). In addition,

a wiretap application must contain “a full and complete statement as to whether or not

other investigative procedures have been tried and failed or why they reasonably appear

to be unlikely to succeed if tried or to be too dangerous.” Id. § 2518(1)(c). Thus, in

order to lawfully grant an application for a wiretap, the issuing judge must find a wiretap

to be necessary, which requires that the application explain why “normal investigative

techniques would be of no avail.” United States v. Hendricks, 395 F.3d 173, 180 (3d Cir.

2005) (internal quotation marks and citation omitted).




       5
        We exercise de novo review to determine whether the application for the wiretap
contained the requisite statement regarding the necessity of the wiretap, and, if we
determine such a statement is present, we review for abuse of discretion the District
Court’s determination of necessity. United States v. Phillips, 959 F.2d 1187, 1189 (3d
Cir. 1992).

                                             12
       Garvey contends that the District Court erred in refusing to suppress evidence

obtained via the wiretap because the wiretap application and affidavit relied on

“boilerplate jargon” and did not explain why traditional law enforcement methods would

have failed, and, therefore, they did not establish that the wiretap was necessary.6

(Appellant’s Br. at 23.) But Garvey does not point to any statements in or omissions

from the application to support his position, and, after reviewing the affidavit, we cannot

agree with him. The affidavit was prepared in detail, recounting several examples of

investigative methods that were or could be attempted and why those methods were or

would be ineffective. In the affidavit, Semrick described the physical surveillance of

Garvey and his associates, a prior search of Garvey’s residence, the use of administrative

subpoenas of email and cellular phone accounts, the attempted use of a GPS tracker, the

monitoring of pen registers and toll records, interviews with Garvey’s associates, and the

use of confidential informants and an undercover agent. He also explained why those

techniques had limited success and why others that were not tried would not be

successful. We have no difficulty concluding that the District Court did not abuse its

discretion in determining that the affidavit supported a finding of necessity.




       6
        Garvey also contends that the wiretap application did not establish probable
cause to intercept his communications. That, however, is nothing more than a naked
conclusion, unsupported by facts or arguments demonstrating why probable cause was
lacking. We will not address undeveloped legal assertions. United States v. Dupree, 617
F.3d 724, 728 (3d Cir. 2010).

                                             13
       C.     Sentencing Entrapment

       Finally, Garvey contends that the District Court erred when it refused to grant a

downward departure at sentencing on the basis of alleged sentencing entrapment. He

appears to argue that Agent Chavarria entrapped him for purposes of sentencing by

coaxing him to purchase a much larger quantity of marijuana – 200 pounds – than he

would otherwise have done. Here, the District Court stated, “I cannot find anything in

the record that would allow me to conclude that there was sentencing entrapment. I don’t

think it exists here.” (App. at 1374.)

       Sentencing entrapment is said to occur when government conduct leads a

defendant who is not otherwise so disposed to deal in a large quantity or a particular type

of controlled substance, and the result is a higher sentence. United States v. Martin, 583
F.3d 1068, 1073 (8th Cir. 2009). “We have neither adopted nor rejected the doctrine[] of

sentencing entrapment … .” United States v. Sed, 601 F.3d 224, 229 (3d Cir. 2010).

Even if we were to recognize that doctrine, however, “[i]t is well-established in this Court

that we lack jurisdiction to review the merits of a district court’s discretionary decision to

refuse a downward departure under the Sentencing Guidelines once we determine that the

district court properly understood its authority to grant a departure.” United States v.

Minutoli, 374 F.3d 236, 239 (3d Cir. 2004); see also United States v. Isaac, 655 F.3d 148,

158 (3d Cir. 2011) (“[I]n contrast to determining whether a sentence is reasonable,

appellate courts lack jurisdiction over the merits of a district court’s discretionary

decision not to depart downward from the Guidelines once it is determined that the

district court properly understood its authority to grant a departure.”).

                                              14
       The District Court’s response to Garvey’s argument for a downward departure is

sufficient to establish that the Court understood it had the authority to address the

departure but chose not to grant it, and thus we have no jurisdiction to review the merits

of that decision.7

III.   Conclusion

       For the reasons noted, we will affirm the judgment of the District Court.




       7
        Even if we assumed that we had jurisdiction, nothing in the record suggests that
sentencing entrapment occurred in this case. In fact, Chavarria testified at trial that
Garvey told him that he and his codefendants were “looking for about 200 [pounds of
marijuana].” (App. at 102, 764.) Thus, contrary to Garvey’s claims, the record evidence
supports the conclusion that Garvey was predisposed to deal in large quantities of
marijuana.

                                             15